MacKINNON, Circuit Judge,
concurring:
In the main I concur in the court’s opinion. However, to prevent a possible misreading of the opinion’s import with respect to Nos. 75-1856, 75-1857, the National Association of Greeting Card Publishers (NAGCP) case, I add a few words to clarify my views on certain aspects of the court’s holding.
The court’s analysis of section 3622(b), which “sets forth the cost and noncost considerations that the Commission must take into account in setting rates,” 1 could lead to a construction of the Act which to my mind overly emphasizes the cost allocation considerations of subsection (b)(3), so as to leave the remaining seven subsections, the so-called noncost factors, practically devoid of any real meaning or application.
The Per Curiam opinion overemphasizes the extent to which “reasonably assignable” costs, in addition to “attributable” costs, must be allocated in accordance with eostof-service principles,2 and further overemphasizes the extent to which the use of cost-of-service principles must be maximized throughout the process of postal rate-setting.3 As a result it is only the “residuum” of costs which, according to the Per Curiam opinion, may “be used to give effect *365to the noncost factors expressly set forth in the Act.” 4
My concern is that the opinion not be read as requiring that practically all postal costs be attributed or assigned to some class of mail or type of service on the “direct and indirect” cost-of-service principles contained in subsection (b)(3), with the result that only an insignificant residuum of costs are assigned in accordance with the seven remaining statutory considerations. In its entirety the controlling section reads as follows:
(b) Upon receiving a request, the Commission shall make a recommended decision on the request for changes in rates or fees in each class of mail or type of service in accordance with the policies of this title and the following factors:
(1) the establishment and maintenance of a fair and equitable schedule;
(2) the value of the mail service actually provided each class or type of mail service to both the sender and the recipient, including but not limited to the collection, mode of transportation, and priority of delivery;
(3) the requirement that each class of mail or type of mail service bear the direct and indirect postal costs attributable to that class or type plus that portion of all other costs of the Postal Service reasonably assignable to such class or type;
(4) the effect of rate increases upon the general public, business mail users, and enterprises in the private sector of the economy engaged in the delivery of mail matter other than letters;
(5) the available alternative means of sending and receiving letters and other mail matter at reasonable costs;
(6) the degree of preparation of mail for delivery into the postal system performed by the mailer and its effect upon reducing costs to the Postal Service;
(7) simplicity of structure for the entire schedule and simple, identifiable relationships between the rates or fees charged the various classes of mail for postal services; and
(8)such other factors as the Commission deems appropriate.
39 U.S.C. § 3622(b), (84 Stat. 760). A mere reading of this section indicates that Congress intended to vest a substantial discretion in the Commission to recommend rates and fees that are “fair and equitable,” that relate to the value of the postal service provided to users, and that consider competition, the effect upon the general public and business interests, the ease of handling certain mailable matter, the simplicity of the entire rate structure and such other factors as the Commission might deem appropriate. But if the Per Curiam opinion regarding section (b)(3) is to be construed as requiring that the attribution and assignment of practically all costs be on a strained cost-of-service basis, these discretionary factors may never have any substantial effect. How could the Commission recommend a rate for a particular class of mail that it found would be “fair and equitable” and would not adversely affect legitimate business interests if practically all the relevant costs were required to be attributed or assigned according to an almost absolute cost-of-service straight jacket? To make the seven discretionary standards meaningful Congress must have intended that there be some substantial volume of costs that are available for assignment.
The proper interpretation of section (b)(3) in the scheme of the Act and the entire section 3622, is at the heart of this problem. To repeat, that subsection provides:
(3) the requirement that each class of mail or type of mail service bear the direct and indirect postal costs attributable to that class or type plus that portion of all other costs of the Postal Service reasonably assignable to such class or type.
39 U.S.C. § 3622(b)(3). The first admonition of this subsection is that “each class . bear the direct and indirect postal costs attributable [thereto] . . . ” *366(emphasis added). This deals only with direct and indirect postal costs, and it is my view that the attack the opinion makes on “cost variability” as a method of “identifying [these] attributable costs” for direct and indirect expenditures (Per Curiam op. at 347 of 186 U.S.App.D.C., at 586 of 569 F.2d) overlooks the degree of approval that Congress gave to such method when the House Committee stated in its Report that
the attributable provision establishes a floor for each class of mail equal to costs which consist of those costs, both direct and indirect, that vary over the short term in response to changes in volume of a particular class or, even though fixed rather than variable, are the consequence of providing the specific service involved.
H.R.Rep. No. 91-1363, 91st Cong., 2d Sess. 87 (1970) (emphasis added). I would allow the Commission somewhat more leeway in this aspect of their duties to conform to the congressional intent expressed in this quoted portion of the Committee Report.
Next, the Per Curiam opinion states that “A plain reading [of section 3622(b)(3)] also clearly suggests that the other costs of the Postal Service that are to be ‘reasonably assigned’ must also be allocated on cost-of-service principles. That is, after the process of extended attribution is complete, a portion of remaining costs are to be assigned to the various mail classes and postal services to the extent that it can reasonably be determined or estimated that certain classes of service may account for particular costs.”
Per Curiam op. at 347 of 186 U.S.App. D.C., at 586 of 569 F.2d (emphasis added). While the Per Curiam opinion recognizes that “Congress did not intend that all postal costs be either attributed or assigned,” (Per Curiam op. at 348 186 U.S.App.D.C., at 587 of 569 F.2d) a strict application of the principles it announces may reduce the amount of remaining costs subject to “reasonable assignment” to such a minor quantity that the application of the other seven standards will be deprived of any substantial impact.
With this background, the opinion attacks the “Commission’s value-of-service approach to assignment of unattributed costs [asserting that it] . . . fails to comply with a plain requirement of the Act . [holding that] it is only residual costs which are subject to discretionary distribution to give effect to the noncost factors.” (Per Curiam op. at 353 of 186 U.S.App.D.C., at 592 of 569 F.2d) (emphasis added).
This contention results from overemphasis on the single word “requirement” and on the forepart of subsection (b)(3), to the exclusion of the remainder of that subsection and of the other seven subsections and does not even correctly interpret subsection (b)(3). The second provision of subsection (b)(3) states
. plus that portion of all other costs of the Postal Service reasonably assignable to such class or type.
This clearly states that a “portion of all other costs of the Postal Service” may be “reasonably assigned,’’ and nothing would be more reasonable than that such costs which were not “direct or indirect costs” of specific classes or types should be assigned according to the remaining seven subsections. Yet the Per Curiam decision expresses a strong opinion that such costs “must be allocated in accordance with cost-of-service principles.” (Per Curiam op. at 353 of 186 U.S.App.D.C., at 592 of 569 F.2d; cf. id. at 347 of 186 U.S.App.D.C., at 586 of 569 F.2d). This is an impermissible intrusion into the plain language of the statute, and if subsection (b)(3) is given a “plain reading,” it does not require the emphasis on “cost-of-service principles.” The Per Curiam claims this result on the basis of the legislative history,5 but such intent, if it exists, is very obscure, and legislative history is not properly reached because the statute plainly states that the postal rates recommendations “shall” also reflect the seven other factors enumerated in section 3622. In claiming reliance on legislative history the Per Curiam opinion tries to make too *367much out of too little. The word “shall” at the forepart of section 3622 is just as mandatory as the word “requirement,” in the same section, if not more so, since it applies to the entire section — but the Per Curiam opinion overemphasizes the latter and refuses to recognize the former.
The effect of the Per Curiam construction is to read subsection (b)(3) as though it provided:
“ . . . [T]he Commission shall make a recommended decision ... in accordance with ... (3) the requirement that each class of mail or type of mail service bear the direct and indirect postal costs attributable to that class or type plus that portion of all other costs of the Postal Service reasonably assignable to such class or type on cost-of-service principles.”
(matter in italics supplied). If Congress had intended a “portion of all other costs of the Postal Service” to be assigned to particular classes or types on such cost-of-service principles it would have so stated in the Act. It did as much in the forepart of subsection (b)(3) when it provided that “each class ... or type bear the direct and indirect postal costs attributable [thereto].” And in providing for the attribution of all “indirect postal costs” as well as “direct . . . postal costs,” Congress pretty well exhausted the postal costs that could properly be assigned on cost-of-service principles.
To construe subsection (b)(3), as the Per Curiam would, to overemphasize cost-of-service assignment, would practically require the Commission to lean over backwards in assigning as many other costs as possible on the same basis as the “direct and indirect postal costs.” But Congress did not so enact. Instead, Congress provided only that a “portion of all other costs of the Postal Service [shall be] reasonably assignable to such class or type . . (emphasis added). That is an entirely different standard from one expressing a requirement, or even a preference, that such costs “must” be assigned on a cost-of-service basis. “Reasonable” assignments and “must” assignments are partially self-contradictory. If the costs were substantial that were subject to this alleged cost-of-service basis of assignment, practically no costs whatsoever would be left to be “reasonably assigned” in accordance with the other seven standards in subsection (b), /. e., (1) fairness and equity, (2) the value of the mail service, (3) the effect upon the general public and business users, (4) available alternative service, (5) cost reducing preparation of mail, (6) simplicity of rate structure and (7) other appropriate factors. And, as stated above, unless these seven factors are to be practically meaningless a substantial amount of costs must be available for reasonable assignment pursuant thereto. These seven factors embody major principles that substantially affect the public interest and vital segments of our economy, and they should be fully reflected in the rates.
Accordingly, it is my interpretation of subsection (b)(3) that while some of the other costs may be reasonably assigned on cost-of-service principles, Congress did not intend by the present statute that the amount of costs so assigned would be so large as to prevent the Commission from meaningfully incorporating the remaining standards into the postal rate structure.
In my opinion any interpretation of the Act which overemphasizes the role of the forepart of subsection (b)(3), so that the other'seven factors are in effect read out of existence, must be rejected as inconsistent with this express requirement of the Act that the Commission’s recommended rate decision “shall” be in accordance with the policies of the Act and all the policies stated in the ensuing eight subsections of section 3622. The Per Curiam opinion as I read it does not necessitate any such interpretation.6 Therefore, with the exception of these views I concur in the court’s opinion.

.Per Curiam op. at 341 of 186 U.S.App.D.C., at 580 of 569 F.2d.


. Id. at 347 of 186 U.S.App.D.C., at 586 of 569 F.2d & n. 59.


. Id. at 348 of 186 U.S.App.D.C., at 587 of 569 F.2d.


. Id.


. Per Curiam op. at 349 350 of 186 U.S.App.D.C., at 588 589 of 569 F.2d n. 74.


. The court properly conceives its scope of review as quite limited and therefore expressly declines to “approvfe] in advance any particular approach” to postal ratemaking. Per Curiam op. at 354 of 186 U.S.App.D.C., at 593 of 569 F.2d. Indeed, it may be that the ALJ *368erred as much on the side of expansive use, or possibly misuse, of cost-of-service principles as the Commission erred on the side of overly restrictive use. That is, some of the costs “attributed” by the ALJ, as additions to those attributable costs identified by the Commission through the use of a cost variability approach, may not be acceptably assignable even as “best estimates” of the cost consequences of providing a particular class of mail or type of mail service. See Per Curiam op. at 350 351 of 186 U.S.App.D.C., at 589-590 of 569 F.2d & n. 74. The point is that at this stage we can no more say with confidence, and the opinion expressly does not say, that 70.6% (the ALJ’s figure) is acceptable as not too high a level of attribution/assignment than we can say that 52.5% (the Commission’s figure) is “simply not enough” attribution. See Per Curiam op. at 351 of 186 U.S.App.D.C., at 590 of 569 F.2d n. 81.